[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT                          FILED
                              ________________________               U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                           June 15, 2006
                                        No. 05-13962                    THOMAS K. KAHN
                                                                            CLERK
                              ________________________

                      D. C. Docket No. 00-00014-CR-002-WLS-7

UNITED STATES OF AMERICA,


                                                                          Plaintiff-Appellee,

                                            versus

TREANDOS CARTE HEAD,

                                                                      Defendant-Appellant.


                              ________________________

                      Appeal from the United States District Court
                          for the Middle District of Georgia
                           _________________________

                                      (June 15, 2006)

Before ANDERSON, BARKETT and BOWMAN *, Circuit Judges.

PER CURIAM:

       *
          Honorable Pasco M. Bowman, II, United States Circuit Judge for the Eighth Circuit,
sitting by designation.
      Treandos Carlos Head appeals his conviction for possession with intent to

distribute both cocaine and crack cocaine, in violation of 21 U.S.C. § 841(a),

841(b)(1)(C), 841(b)(1)(A)(iii) and 18 U.S.C. § 2. On appeal, Head argues that the

district court erred by (1) denying his motion to suppress evidence, (2) denying his

motion for judgment of acquittal, (3) “unintentionally commenting” to the jury

about the grant of co-defendant Cokley’s motion for acquittal, thus depriving Head

of a fair trial, and (4) allowing the introduction into evidence of exhibits that had

not been timely provided to the defense.

      Having reviewed this record and heard oral argument, we conclude that there

was no unreasonable prolongation of the detention in this case beyond that

warranted by the traffic stop, and thus there was no error in the district court’s

conclusion that the consent to search the vehicle was valid; that the evidence was

sufficient to allow the jury to infer that Head was guilty; that because there is no

evidence that the court’s cautionary instruction regarding co-defendant Cokley’s

absence from the case prejudiced the jury’s verdict, Head was not deprived of a

fair trial; and that the record shows that Head was given an adequate opportunity to

prepare a defense without prejudice to his substantial rights.

      AFFIRMED.




                                           2